DETAILED ACTION
Receipt of Arguments/Remarks filed on November 17 2022 is acknowledged. Claims 11, 13-15 and 17-20 were/stand cancelled. Claims 1-10, 12 and 16 were amended. Claims 1-10, 12 and 16 are pending. Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1 2021. Claims 1-5, 10 , 12 and 16 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections
The amendments filed November 17 2022 are sufficient to overcome the rejection of claim 10 under 35 USC 112(b).  The amendment clarifies the thiol ligand is an additional lipoic acid or dihydrolipoic acid. 


Modified Rejection Based on Amendments in the reply filed on 
November 17 2022

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Turcu et al. (nanomaterials, 2017) in view of Alvarez-Rivera et al. (Journal of Pharmaceutical Sciences, 2016, cited in the Office action mailed on February 4 2022).
Applicant Claims
	The instant application claims a contact lens product having a cornea repair function characterized by comprising an ophthalmic composition that is in a solution form and includes gold nanoparticles and at least one auxiliary repairing ingredient, wherein the auxiliary repairing ingredient is alpha-lipoic acid, an effective concentration of the gold nanoparticles is from 0.01 ppm to 3000 ppm, and the content of the alpha-lipoic acid is greater than 0 wt % and less than 20 wt % based on 100 wt % of the ophthalmic composition.
The recitation “a contact lens product” does not have a structural definition in the instant specification.  This limitation is in the preamble. When reading the preamble in the context of the entire claim, the recitation contact lens is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Thus, the term “contact lens” is not deemed to add structure to the claim.  This interpretation is taken in light of claim 16 which recites that the product “further comprises” a contact lens immersed in the composition.  Since this is a dependent claim, claim 1 would not require a contact lens to be present.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Turcu et al. is directed to lipoic acid gold nanoparticles functionalized with organic compounds as bioactive materials.  Gold nanoparticles (Au NPs) are increasingly exploited for the design and development of novel nanomedicines due to their ease of synthesis, characterization and surface functionalization.  Different studies demonstrate their antimicrobial properties with a large spectrum including gram-positive and gram-negative bacterial (page 1).  Biomolecules bound on the surface of nanoparticles can simultaneously play several essential roles like preserving the size of the main core, acting as a stabilizing ligand and making further functionalization steps possible (page 2, second paragraph).  One kind of chemical reaction is based on the affinity of gold for thiol groups.  Lipoic acid (LA) is a disulfide that is a well-known antioxidant and it is reduced at intracellular levels into dihydrolipoic acid which as strong antioxidant properties.  It is used in medicine in man diseases due to its antioxidant activity (page 2).  LA Au NPs were obtained (section 2.2).  Fully coated Au NPs with an average size of 16 nm were obtained (section 3.1, figure 1).  Table 1 shows the MIC of sample I which is the LA coated Au NPs.  The gold nanoparticles were biocompatible at concentrations lower than 50 µg/mL (conclusions).  Serial two-fold dilutions of compounds ranging between 1000 and 1.95 µg/mL performed in a 200 µL volume of broth (section 2.5).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Turcu teaches gold nanoparticles with lipoic acid attached and teaches a concentration of the coated Au NPs, Turcu et al. does not specify a concentration of the lipoic acid.  However, this deficiency is cured by Alvarez-Rivera et al.
	Alvarez-Rivera et al. is directed to alpha-lipoic acid in soluplus polymeric nanomicelles for ocular treatment of diabetes associated corneal diseases.  Lipoic acid (ALA) has high antioxidant potential.  It has hypoglycemic properties as well as favors corneal epithelium reparation (page 2855, last paragraph).  ALA attenuates vascular proliferation and damage in the membrane of the corneal nerve fibers.  ALA also has anti-inflammatory activity making it an alternative to non-steroidal anti-inflammatory drugs.  ALA (0.1%) ophthalmic solution is taught (page 2856, left column).  The pH of the medium was 7.2 (page 2858, right column).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turco et al. and Alvarez-Rivera et al. and utilize lipoic acid in a concentration greater than 0 and less than 1% such as 0.1%.   One skilled in the art would have been motivated to utilize the lipoic acid in this concentration as it is an anti-inflammatory agent as taught by Alvarez-Rivera et al.  Since Turco et al. teaches a total concentration of between 1.95 and 1000 µg/mL which corresponds to 1.95 and 1000 ppm (i.e. 0.0002 to 0.1%), there is a reasonable expectation of success.  This concentration would correspond to both the Au NPs as well as the lipoic acid concentration.   Furthermore, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.	
Regarding the particle size of the gold nanoparticles, Turco et al. teaches 16 nm which falls within the scope claimed.   Turco et al. teaches solutions of the Au NPs.

Claims 1-5, 10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Turco et al. in view of Alvarez-Rivera et al. as applied to claims 1-5 and 10  above and in further view of Jan (TW200841871A, cited in the Office action mailed on February 4 2022) and Claret et al. (USPGPUB No. 20180147283).
Applicant Claims
	The instant application claims the ophthalmic composition has a pH from 6 to 8 and an osmotic pressure from 240 osmol/kg to 400 osmol/kg.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Turco et al. are set forth above.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Turco et al. does not teach the use of the antioxidant Au NPs with a contact lens or specify the claimed pH and osmotic pressure. However, these deficiencies are cured by Claret et al. and Jan.
	Claret et al. is directed to an ophthalmic composition comprising lipoic acid and a mucomimetic polymer.  Claimed is a composition comprising a mucomimetic polymer and lipoic acid (claim 1).  The amount of lipoic acid ranges from 0.01 to 0.02% by weight (claim 5).  Lipoic acid is known for its antioxidant properties.  Its antimicrobal properties have also been described for use in contact lens cleanings solution.  A variety of patent application describe the use of ophthalmic or cosmetic composition comprising lipoic acid as antioxidant agent (paragraph 0003).  The use of a buffer to stabilize the pH at an acceptable value is taught (paragraph 0030).  The pH of the composition is between 6 and 7 (paragraph 0036).  Sterile compositions are taught (paragraph 0037).  
	Jan (wherein the machine translation is utilized) is directed to a contact lens packaging solution.  The packaging solution contains moisturizing ingredients (page 1, lines 14-15). For the comfort of the contact lens being paced in the eyes of the wearer, the packaging solution has an osmotic pressure ranging from 250 to 350 osmol/kg.  In addition the pH of the solution is in the range of 6 to 8, preferably 7.1 to 7.5 so that the packaging solution is safe and acceptable for human eyes (page 2, lines 63-66).  Osmotic pressure is adjusted with isobaric adjument components (page 3, lines 98-102).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turcu et al., Alvarez-Rivera et al., Claret et al. and Jan and utilize the solution in a package with contact lenses.  One skilled in the art would have been motivated to utilize the solution in this manner in order to provide for antioxidant properties to the solution a contact lens is stored in.  Since lipoic acid has been taught as being used in this manner by Claret et al., there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turcu et al., Alvarez-Rivera et al., Claret et al. and Jan and manipulate the composition to have a pH in the range of 6 to 8 and an osmotic pressure in the range from 250-350 osmol/kg.  One skilled in the art would have been motivated to utilize this osmotic pressure and pH in order to provide for a contact lens which is safe and acceptable for human eyes as taught by Jan and suggested by Claret et al.  

Response to Arguments
Applicants’ arguments filed November 17 2022 have been fully considered but they are not persuasive. 
Applicants argue that the claims have been amended to define the invention as a contact lens product that is in solution form.  It is argued that the inventive concept of the instant application is that the composition is in solution form and including gold nanoparticles and alpha-lipoic acid at effective concentrations the microcirculation of layered tissues of an eyeball can be promoted.  It is argued that advantageous for promoting cell metabolism, increasing oxygen content and nourishing an eye portion.  It is argued that the lipoic acid can work as an additive with the gold nanoparticles to produce unexpected cornea repair effects.  It is argued that a synergy mechanism between gold nanoparticles and alpha-lipoic acid.  It is argued Turcu et al. merely discloses lipoic acid coated gold nanoparticles and does not disclose the use of the gold nanoparticles and lipoic acid as an auxiliary repairing ingredient as an additive in an ophthalmic solution of a contact lens product.  It is argued Alvarez-Rivera et al. merely discloses ALA can provide corneal epithelium reparation and anti-inflammatory effects.  Jan just shows a package having a particular osmotic pressure and pH.  Claret et al. shows ophthalmic composition including lipid acid and a pH.  There is no teaching to use the gold nanoparticles and alpha-lipoic acid as claimed.  
Regarding applicants’ arguments, it is unclear where Applicants have established an unexpected effect.  Looking to Table 1 of the instant specification example 1 comprises lipoid acid, example 2 comprises gold nanoparticles, example 3 contains both lipoic acid and gold nanoparticles whereas example 4 contains thiol-ligand modified gold nanoparticles.  Table 2 shows a comparison of these 4 compositions plus one comparative example which does not contain lipoic acid or gold nanoparticles.  It does not appear that example 3 or 4 perform better than examples 1 and 2.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.  In table 2 there are only minor numerical differences between the examples.  Lipoic acid is known to be used in ophthalmic solutions including contact lens containing solutions.  Applicants have not demonstrated an unexpected effect between the alpha-lipoic acid and the gold nanoparticles.  While Applicants argue a synergy mechanism, evidence of such has not be presented.  
The instant claims are not directed to a method of use but to a product.  "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002).   It is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.  Therefore, in order to render the product claims obvious, the prior art merely needs to teach lipoic acid, it does not need to teach the use of the lipoic acid for the same reasons Applicants utilized lipoic acid.  
With regards to the recitation “contact lens product”, this recitation does not have a structural definition in the instant specification.  This limitation is in the preamble. When reading the preamble in the context of the entire claim, the recitation contact lens is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Thus, the term “contact lens” is not deemed to add structure to the claim.  This interpretation is taken in light of claim 16 which recites that the product “further comprises” a contact lens immersed in the composition.  Since this is a dependent claim, claim 1 would not require a contact lens to be present.  
The instant claims recite a product comprising in solution gold nanoparticles and lipoic acid in specific concentrations.  A dependent claim further requires the inclusion of a contact lens to the composition.  While a single reference does not teach all the claimed limitations, the examiner cannot agree that the combination is not obvious.  Turcu et al. teaches the combination of gold nanoparticles and lipoic acid.  It is specifically taught that the particles have antimicrobial properties.  Turcu et al. just doesn’t specify the concentration of lipoic acid.  That is why Alvarez-Rivera et al. is utilized.  Therefore, the prior art suggests solutions of gold nanoparticles and lipoic acid and Applicants have not demonstrated the criticality of the claimed concentration of lipoic acid.  Claret et al. recognizes that contact lens cleaning solutions are antimicrobial.  Claret et al. teaches that lipoic acid can be used as an antioxidant agent in contact lens cleaning solutions.  This provides the expectation that the composition of Turcu et al. which is antimicrobial can be utilized in this manner (i.e. with a contact lens).  

	 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10, 12 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16896311 (USPGPUB No. 20200405636).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a contact lens product having a cornea repair function characterized by comprising an ophthalmic composition that is in a solution form and includes gold nanoparticles and at least one auxiliary repairing ingredient, wherein the auxiliary repairing ingredient is alpha-lipoic acid, an effective concentration of the gold nanoparticles is from 0.01 ppm to 3000 ppm, and the content of the alpha-lipoic acid is greater than 0 wt % and less than 20 wt % based on 100 wt % of the ophthalmic composition.
Copending ‘311 claims a contact lens product having an antioxidative function comprising an ophthalmic composition that is in solution form and includes gold nanoparticles and an  antioxidative auxiliary ingredient wherein the antioxidative ingredient is alpha-lipoic acid, wherein an effective concentration of the gold nanoparticles is from 0.01 ppm to 3000 ppm, and the content of the antioxidative auxiliary ingredient is greater than 0 wt % and less than 20 wt % based on 100 wt % of the ophthalmic composition.  Surface modification with thiol ligands is claimed.  The same pH and osmotic pressure is claimed.  A contact lends immersed in the solution is claimed.  Also claimed is an ophthalmic product having an antioxidative function characterized by comprising an ophthalmic composition that includes gold nanoparticles, wherein the effective concentration of the gold nanoparticles is from 0.01 ppm to 3000 ppm, and the average particle size of the gold nanoparticles is from 0.01 nm to 100 nm.  
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both are directed to contact lens products compositions comprising the same ingredients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The rejections are maintained since applicant has not made any substantive arguments traversing the rejection.
Applicants are reminded of their obligation to respond to all rejections.  There are no arguments with regards to the nonstatutory double patenting rejection.  The examiner notes that future responses which fail to respond to all rejection with be considered non-responsive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616